Case 2:15-cv-00463-RCL-SMD Document 241-42 Filed 01/21/20 Page 1 of 5




                       City SJM Ex. 42                    COURT 024308
Case 2:15-cv-00463-RCL-SMD Document 241-42 Filed 01/21/20 Page 2 of 5




                                                          COURT 024309
Case 2:15-cv-00463-RCL-SMD Document 241-42 Filed 01/21/20 Page 3 of 5




                                                          COURT 024310
Case 2:15-cv-00463-RCL-SMD Document 241-42 Filed 01/21/20 Page 4 of 5




                                                          COURT 024311
Case 2:15-cv-00463-RCL-SMD Document 241-42 Filed 01/21/20 Page 5 of 5




                                                          COURT 024312
